                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IOU CENTRAL, INC.,                       :
d/b/a IOU FINANCIAL, INC                 :
                                         :
      Plaintiff,                         :
vs.                                      :   Case No. 1:20-cv-02367-MLP
                                         :
SHORE APPLIANCE ET AL                    :
                                         :
      Defendants.                        :

  PLAINTIFF IOU’S RESPONSE TO MOTION TO DISMISS OR STAY
 [DOC 3] AND CROSS MOTION FOR RELATED INJUNCTIVE RELIEF

      IOU responds to the Motion to Dismiss or Stay of Defendants Gary and

Donna Larmore and Shore Appliance [Movants] [Doc 8]. IOU files its Cross

Motion for Related Injunctive Relief, demonstrating this case is not subject to

dismissal or stay although their State Court Case should be stayed by injunctive

relief under the All Writs and Anti-Injunction Acts detailed below.

                           STATEMENT OF FACTS

      1.     The following facts are alleged in the Complaint [CC] and taken as

true for the purposes of the Motion to Dismiss.

      2.     The parties are diverse for which subject matter and personal

jurisdiction and venue are undisputed by Defendants. [CC ¶ 1-7]

      3.     Defendants sought and applied for a commercial loan [Loan] with
                                         1
IOU, in part, to satisfy their prior debt. They executed a Note for $166,500

evidencing the Loan, with a Security Agreement, securing Shore’s property, assets

and proceeds as collateral for the Loan, to encompass all recipients of the Funds.

Gary and Donna Larmore executed Guaranties of the Note and Security Agreement

[Instruments], also intended to encompass all recipients of the Funds and their

property such as the Defendants. [CC ¶ 8-12]

      4.    The Note and Guaranties include mandatory Georgia choice of law

and forum clauses, plus the Security Agreement, per precise copies attached as

Exhibit 1, Exhibit 2 and Exhibit 3. [See Note, ¶ 21, 23, 24, Guaranty ¶ 11]

      5.    Defendants agreed to an Electronic Debit Agreement, to debit loan

payments from their account to IOU, approving disbursement of the Funds which

they received with lenders of their debt satisfied by IOU. [CC ¶ 13-15]

      6.    IOU relied on its security interest, repayment of the Funds and their

equitable subrogation in advancing them to Defendants. [CC ¶ 16, ¶ 23]

      7.    Defendants breached the Instruments, were agents of each other on

the Loan, did not intend to repay the Funds, which they conspired to obtain from

IOU. They are jointly liable for the Loan. [CC ¶ 18-22]

      8.    IOU’s Security Agreement attached to property, assets and proceeds

of Defendants, such as secured by loans satisfied by IOU per equitable

                                         2
subrogation, which holds the Instruments/debt exceeding $76,000. [CC ¶ 21-29]

      9.      Defendants breached the Instruments or did not satisfy IOU’s claims

as to the Funds, which they obtained, retained and should repay. [CC ¶ 30-36]

      10.     On 6/3/20, IOU filed suit [Doc 1], naming the Defendants for which

summons issued. [Doc 2], served with process on 6/8/20. [Doc 16-19]

      11.     IOU seeks this relief [Doc 1] (a) Count I, equitable and declaratory

relief of its security interest in property of all parties, including equitable

subrogation and reformation [CC ¶ 37-44] (b) Count II for Breach of Instruments

[CC ¶ 45-50] (c) Count III for Breach of Fiduciary Duty [CC ¶ 51-58] (d) Count

IV for      Quantum Meruit/Unjust Enrichment [CC ¶ 59-64] (d) Count V for

Equitable Lien/Mortgage [AC ¶ 65-69] (e) Count VI for Constructive Trust [AC ¶

70-74]; (g) Count VII for Attorney’s Fees [AC ¶ 75-78]

      12.     Defendants Gary Larmore, Donna Lamore and Shore filed an Answer,

Crossclaim and Counterclaim, seeking to essentially rescind the Instruments and

recoup the monies paid to IOU under the Instruments, with a related Crossclaim

against Duane Lamore. [Doc 11, p. 17-32]       Oddly, Movants moved [Doc 8] to

dismiss/stay this matter, based upon a Maryland State Court matter, not served

upon IOU, seeking the same relief as their Counterclaim/Cross claim, contrary to

the forum clauses in the Note and Guarantees. [Doc 8-1, p. 1-11]

                                         3
      13.    The Motion should be denied and the State Court Case stayed.

                                MEMORANDUM

      The Court is requested to take notice of these matters per Fed. R. Evid. 201.

I.    Movants must Litigate in Georgia to which they Consented by Filing
      their Counterclaim, requiring denial of the Motion to Dismiss or Stay.

      The Answer and Motion made boilerplate references to defenses of personal

jurisdiction and venue, but never argued them, now waived, particularly as

Movants filed their Counterclaim. Diamond Crystal v. Food Movers, 593 F.3d

1249, 1256 N 5 (11th Cir. 2010) [defendant did not waive personal jurisdiction

defense by filing answer, which preserved personal jurisdiction defense and then

filed counterclaim after denial of motion to dismiss on personal jurisdiction.]

      The Motion is baseless, misquoting the first filed rule [Doc 8, p. 7-10] only

applicable to competing federal cases, not to a federal case and a state court case.

“As between state and federal courts, the rule is that pendency of an action in

the state is no bar to proceedings concerning the same matter in the Federal court

having jurisdiction." Ambrosia v. Pagés Morales, 368 F.3d 1320, 1328, (11th Cir.

2004) The State Court Case is not served yet upon IOU or even the other

Defendants in that action, filed less than a week before this suit. The Motion

frivolously argue venue is improper per 15 U.S.C. §1692 [FDCPA] inapplicable to

this commercial loan. [Doc 8, p. 10] [“FDCPA limits its reach to obligations to pay
                                          4
arising from consensual transactions, where parties negotiate or contract for

consumer-related goods or services”] Hawthorne v. Mac Adjustment, 140 F.3d

1367, 1371 (11th Cir 1998) The Motion should be denied, which also cites no basis

for attorney’s fees [Doc 8, p. 11] an argument abandoned by Movants per L.R. 7.1.

      The Court also has jurisdiction over the property at issue, against which IOU

seeks to impose equitable liens and/or constructive trusts on the interests of the

Defendants. Massie v. Watts, 10 U.S. 148-59 (1810); Keller v. Millice, 838 F.

Supp. 1174 (S.D. Tex. 1993) (citing Massie). So long as the court has personal

jurisdiction over the defendant, that party's equitable rights in the property may be

tried in a court outside the state where the property is sited. As the Court held:

“[I]n a case of fraud, of trust, or of contract, the jurisdiction of a court of chancery

is sustainable wherever the person be found, although lands not within the

jurisdiction of that court may be affected by the decree.” Massie, 10 U.S. at 159.

See also Fall v. Eastin, 215 U.S. 1, (1909) [A court of equity having authority to

act upon person may . decree a conveyance of land situated in another jurisdiction,

and even in a foreign country, and enforce the execution of the decree by process

against the defendant. . [I]ts decree is made effectual by coercion of defendant.”

Keller v. Millice, 838 F. Supp. 1173-744 (S.D. Tex. 1993) (action for constructive

trust on property transitory citing Massie) Mandley v. Backer, 121 F.2d 875, 876

                                           5
(D.C. Cir. 1941) (court could make equitable decree affecting real property outside

jurisdiction because personal jurisdiction was present); Miller v. Nickel, 149 F.

Supp. 463 (N.D. Cal. 1957) (court could exercise equitable jurisdiction over

property to impose constructive trust). The Court has jurisdiction.

II.   The Notes and Guarantees provide for Georgia law and jurisdiction,
      again requiring denial of the Motion to Dismiss or Stay.

      As shown here, the Instruments are governed by Georgia choice of law and

forum clauses. [See Note/Guarantees above] No party sought to invoke arbitration

in the Note or Guarantees, now waived. “Arbitration should not be compelled

when the party who seeks to compel arbitration has waived that right.” Morewitz v.

West of England Ship Owners, 62 F.3d 1356, 1365 (11th Cir. 1995). A party

waives the right to compel arbitration when they “substantially participate in

litigation to a point inconsistent with an intent to arbitrate and participation results

in prejudice to the opposing party.” Id. at 1366

      Furthermore, Movants ignore the valid forum selection clauses in the Note

and Guarantees to which this rule is subject. In re Ricoh Corp., 870 F.2d 570, 573

(11th Cir. 1989) [court need not defer to first filed forum in the face of a clearly

applicable forum selection clause: “[S]uch deference to the filing forum would

only encourage parties to violate their contractual obligations, the integrity of


                                           6
which are vital to our judicial system.” Any dispute over the Note and Guaranties

must be resolved in Georgia.

      “[T]he appropriate way to enforce a forum-selection clause pointing to a

state or foreign forum is through the doctrine of forum non conveniens.” Atlantic

Marine v. D. Court for W. Dist. Tex., 571 U.S. 49, 60, (2013). Although Atlantic

Marine considered the enforceability of a forum-selection clause under 28 U.S.C.

§ 1404(a), the Court explained that § 1404(a) merely codified the doctrine of

forum non conveniens "for the subset of cases in which the transferee forum is

within the federal court system." Id. "[B]ecause both § 1404(a) and the forum non

conveniens doctrine from which it derives entail the same balancing-of-interests

standard, courts should evaluate a forum-selection clause pointing to a nonfederal

forum in the same way that they evaluate a forum-selection clause pointing to a

federal forum." Id. at 61.

      Movants are bound to the forum clauses in the Instruments. Maryland is an

improper venue for IOU, with no office or witnesses there.          Greenfield v.

Batesville, LEXIS 32481 (S.D. Ohio 2008) [granted motion to dismiss for

improper venue based upon forum selection clause and per 28 U.S.C. §1404,

particularly as non-party witnesses were more than 100 miles from Ohio, whose

attendance could not be compelled per Fed. R. Civ. P. 45 (b)(2)(B) and designated

                                        7
forum familiar with designated law in contract] This case will turn, in part, on the

interpretation of Georgia law as to the Note among other issues, as the Note

includes a Security Agreement, encumbering all property, assets and proceeds of

Defendant Shore, guaranteed by the other Defendants. Atlantic Marine provided

the following approach for analyzing enforceability of a forum clause. As a general

rule, "[w]hen the parties have agreed to a valid forum-selection clause, a district

court should ordinarily transfer the case to the forum specified in that

clause." Id. at 2. Unlike the situation where there is no forum-selection clause, the

plaintiff "must bear the burden of showing why the court should not transfer the

case to the forum to which the parties agreed." Id. at 64. Plaintiff's subsequent

choice of forum merits no weight. Id. at 63-64.

      Second, a court must deem all factors relating to the private interests of the

parties (such as the "relative ease of access to sources of proof; availability of

compulsory process for attendance of unwilling, and the cost of obtaining

attendance of willing, witnesses; possibility of view of premises, if view would be

appropriate to the action; and all other practical problems that make trial of a case

easy, expeditious and inexpensive") as weighing "entirely in favor of the

preselected forum." Id. at 64, 62 n.6 (cit. omitted) While a court may consider

factors relating to the public interest (such as "the administrative difficulties

                                         8
flowing from court congestion; the local interest in having localized controversies

decided at home; [and] the interest in having the trial of a diversity case in a forum

that is at home with the law," id. at 64, 62 n.6 (alteration in original) (citation

omitted) those factors will rarely defeat a transfer motion. Id. at 64.

      The practical result is that a forum-selection clause “should control except in

unusual cases." Id. at 64. This result is required, according to Atlantic Marine,

because a forum-selection clause "represents the parties' agreement as to the most

proper forum." Id. at 63 (cit omitted. It "may have figured centrally in the parties'

negotiations and may have affected how they set monetary and other contractual

terms; it may, in fact, have been a critical factor in their agreement to do business

together in the first place." Id. at 66. The "enforcement of valid forum-selection

clauses, bargained for by the parties, protects their legitimate expectations and

furthers vital interests of the justice system." Id. at 63 (citation omitted). In short,

"[o]nly under extraordinary circumstances unrelated to the convenience of the

parties" should a motion to enforce a forum-selection clause be denied. Id. at 62.

      Atlantic Marine provides little guidance regarding what constitutes an

"exceptional reason" or "extraordinary circumstances" in which courts should not

give controlling weight to a valid forum-selection clause. Therefore, we turn to the

Court's prior guidance on this issue in M/S Bremen v. Zapata Off-Shore, 407 U.S.

                                           9
1, (1972). M/S Bremen held a forum-selection clause was controlling unless the

plaintiff made a strong showing that: (1) the clause is invalid due to "fraud or

overreaching," (2) "enforcement would contravene a strong public policy of the

forum in which suit is brought, whether declared by statute or by judicial

decision," or (3) "trial in the contractual forum will be so gravely difficult and

inconvenient that [the litigant] will for all practical purposes be deprived of his

day in court." 407 U.S. at 15, 18.

      Movants did not raise (1) fraud/overreaching as grounds to ignore the forum

clauses (2) cited no strong public policy to ignore them and litigate in Maryland

instead of Georgia and as there is a strong federal policy in favor of enforcement of

such clauses as shown here. (3) Movants cited no grave difficulty or inconvenience

with litigating in Georgia; who submitted to jurisdiction and venue by filing their

Counterclaim, who instead seek to subject IOU to difficulty and inconvenience,

contrary to the clauses. Regarding this last factor, the Court again held as follows:

      “Where the parties have agreed to a forum-selection clause, they
      "waive the right to challenge the preselected forum as inconvenient or
      less convenient for themselves or their witnesses, or for their pursuit
      of the litigation." Atl. Marine at 64. A court must dismiss a suit filed
      "in a forum other than the one specified in a valid forum-selection
      clause," even if it "makes it possible for [plaintiffs] to lose out
      completely, through the running of the statute of limitations in the
      forum finally deemed appropriate." Id. at 66 n.8 (alteration in
      original) (citation omitted) "[W]hen the plaintiff has violated a
      contractual obligation by filing suit in a forum other than the one
                                          10
       specified in a valid forum-selection clause . . . dismissal would work
       no injustice on the plaintiff." Id.

       Under Atlantic, courts must enforce a forum-selection clause unless the

contractually selected forum affords plaintiffs no remedies whatsoever”. Weber v.

PACT, 811 F.3d 758, 774 (5th Cir. 2016); see also Barnett v. DynCorp, 831 F.3d

296, 308 n.14 (5th Cir. 2016). "It is the availability of a remedy that matters, not

predictions of the likelihood of a win on the merits." Weber, 811 F.3d at 774. Sun

at 1091-92. The Movants can seek their alleged remedies in their Counterclaim.

Therefore, this Case should proceed.

III.   Abstention is Inapplicable, again requiring denial of the Motion.

       Movants request the Court dismiss or stay this Case, pending resolution of

the State Court Case, citing no valid basis for that relief as shown above [Doc 8, p,

7-11] The erroneous Motion argues (a) the State Court case, filed 5/22/20 should

take precedence over this case, filed 6/3/20, based on their argument that

‘jurisdiction attached first. [Doc 8, p. 8-9] However, this argument ignores the fact

that this Case was served on all Defendants by 6/8/20 but the State Case was not

served, precluding jurisdiction. (b) Movants then argue their unserved declaratory

relief action will be decided first [Doc 8, p. 9, ignoring the fact that IOU also seeks

declaratory relief in Counts I, V and VI of its Complaint. [Doc 1] to enforce its

secured interest in their property, assets and proceeds. Furthermore, Movants also
                                          11
filed their Counterclaim here, seeking the same relief as the State Court Case. In

Colorado River v. United States, 424 U.S. 800, 818-20 (1976), the Court held that

a federal court could abstain from an action if "(1) a parallel lawsuit was

proceeding in state court, and (2) judicial-administration reasons so demanded

abstention." Jackson-Platts v. Gen. Elec. Capital., 727 F.3d 1127, 1140 (11th Cir.

2013). “Only the clearest of justifications,” however, will warrant abstention.

Colorado River, 424 U.S. at 819; see also Noonan S. v. Volusia, 841 F.2d 380,

383 (11th Cir.1988) ("dismissal of an action in deference to parallel state

proceedings is an extraordinary step that should not be undertaken absent a danger

of a serious waste of judicial resources"). The Court's inquiry must be “heavily

weighted in favor of exercising jurisdiction.” Ambrosia Coal v. Pages Morales,

368 F.3d 1320, 1332 (11th Cir. 2004). (quoting Moses H. Cone v. Mercury Const.

Co., 460 U.S. 1, 16, 103 S. Ct. 927 (1983)

     Unaddressed by Movants is whether a parallel state action exists. Ambrosia,

368 F.3d 1331. A parallel state action "is one involving substantially the same

parties and substantially the same issues." Id. If any "substantial doubt" exists

about whether two cases are parallel, then abstention is not appropriate. Acosta v.

James A. Gustino, 478 F. App'x. 620, 622 (11th Cir. 2012) If the two cases are not

parallel, then Colorado River abstention is inapplicable. AAR Int'l v. Nimelias,

                                        12
250 F.3d 510, 518 (7th Cir. 2001). "[A]ny doubt regarding the parallel nature of the

[state court] suit should be resolved in favor of exercising jurisdiction . . . ."

Id. at 520. As shown below, the cases are basically parallel, as IOU seeks to

enforce the Instruments against Defendants [Doc 1] and Movants seek to rescind

the loan and recover certain monies from IOU and cross-claim against Duane

Lamore for related relief. [Doc 11, p. 17-32]

     If the actions are parallel, under the second step of Colorado River, a

defendant must show "exceptional circumstances" justify abstention. Moses H.

Cone v. Mercury Constr, 460 U.S. 1, (1983). The Court must weigh these 6 (six)

factors to determine whether abstention is proper:

      (1) whether one of the courts has assumed jurisdiction over property,
      (2) the inconvenience of the federal forum, (3) the potential for
      piecemeal litigation, (4) the order in which the fora obtained
      jurisdiction, (5) whether state or federal law will be applied, and (6)
      adequacy of the state court to protect the parties' rights. Brillhart
      v. Excess Ins. Co., 316 U.S. 491, 495 (1942). Ameritas v. Roach, 411
      F.3d 1328, 1331 (11th Cir. 2005) [abstention on declaratory relief)

     On Factor (1), in Counts I, V and VI of its suit, Plaintiff seeks declaratory

and equity relief on the Instruments, including its security interest in the property

of Movants, which can only be resolved here, where IOU brought its claims,

precluding abstention under Brillhart and Ameritas. Stonington v. Agric. & Labor

Program, LEXIS 14321 (S.D. Fla. 2009) [declined to abstain from declaratory

                                         13
relief despite alleged parallel state court case] Hooters of Am v. Hoot Owl, LEXIS

161843 (N.D. Ga. 2017) [denied motion for abstention] Movants seek the same

relief in their Counterclaim as the State Court Case, subjecting themselves to

jurisdiction in Georgia, precluding abstention. The Instruments provide for sole

and exclusive jurisdiction in Georgia, not Maryland.

     Factor (2) weighs in favor of jurisdiction in the Court as Movants submitted to

the Court’s jurisdiction by filing their counterclaim in this Case, while failing to

serve IOU with the State Court Case. Factor (3) again weighs in favor of

jurisdiction in the Court as again, all parties were properly served in this Case,

appeared in this Case and asserted their claims in this Case. IOU proceeded with

this case as it did with many other such loans, which is not vexatious or reactive.

     Factor (4) again weighs in favor of jurisdiction in the Court in this Case,

where IOU filed suit on its claims and served the Defendants, where Movants

submitted to the Court’s jurisdiction by filing their Counterclaim. Dismissal or stay

of IOU’s claims in this case would lead to the absurd result of IOU being forced to

defend the Counterclaim in this case and litigate its claims in the State Case in

which it was not served. Movants have only moved to stay or dismiss IOU’s

claims, not their claims. [Doc 8, p. 11] All claims and issues can and should be

resolved in Georgia, the agreed-upon forum under the Note and Guarantees.

                                         14
      Factor (5) weighs in favor of abstention only if applicable state law is

“particularly complex or best left for state courts to resolve.” Jackson-Platts, 727

F.3d at 1143. Abstention is inappropriate where case involves simple tort and

contract principles. Noonan South v. Volusia, 841 F.2d 380, 382 (11th Cir. 1988)

State law here involves simple contract, tort, agency and possibly property law

which Movants have not demonstrated as complex, which can be applied by either

court, although the Instruments require application of Georgia law and forum This

factor weighs against abstention.

      Under Factor (6), this Court can protect the rights of IOU and all

Defendants, in this Case, in which their claims are now at issue, while IOU was not

yet served with the State Court Case, weighing against a stay. A stay is

inappropriate when the parallel state action will not decide the issues in the federal

case, even for state law claims. American Mfrs., 743 F.2d at 1525 (reversed stay

where state action would not decide state law claims of plaintiff in federal diversity

action; as claims were permissive and could not be compelled in state court)

      This case should not be stayed/dismissed. The Instruments provide for

Georgia forum and law. Movants waived objections and defenses to venue,

personal jurisdiction, choice of law and to proceeding with this case by appearing

in this action and prosecuting their Counterclaim. The Court should deny the

                                         15
baseless Motion to Dismiss or Stay. This Case should clearly proceed, particularly

if the state case is dismissed or stayed, pending resolution of this one.

IV.   This Court First Obtained Jurisdiction over the Property/Parties.

      The Court has sole jurisdiction over the property assets and proceeds at issue

in this Case as shown here. See Wabash v. Adelbert, 208 U.S. 38, 54 (1907)

[“When a court of competent jurisdiction has, by appropriate proceedings,

taken property into its possession through its officers, the property is withdrawn

from the jurisdiction of all other courts…..a court during the continuance of its

possession has, as incident thereto and as ancillary to the suit in which the

possession was acquired, jurisdiction to hear and determine all questions

respecting title, possession or the control of the property.”] Again generally, state

and federal courts may not interfere with or enjoin each other’s proceedings,

unless a court is exercising in-rem or quasi in-rem jurisdiction of property,

which then has exclusive jurisdiction to proceed. Mutual Service v. Frit

Industries, 805 F. Supp. 919 (M.D. Ala. 1992) citing Donovan v. Dallas, 377 U.S.

408, (1964) citing Princess Lida v. Thompson, 305 U.S. 456, 465-68 1939).

Colorado River, 424 U.S. at 818. “[W]hen state and federal courts each proceed

against the same res, the court first assuming jurisdiction over the property may

maintain and exercise that jurisdiction to the exclusion of the other. Penn General

                                          16
Cas. v. Pennsylvania, 294 U.S. 195 (1935) See also Lida supra. This doctrine

was also invoked in cases involving property, such as ships, railroad cars,

personalty and trust funds and accounts. U.S. v. $79,123.49 in U.S. Cash and

Currency, 830 F.2d. 94, 97 (7th Cir. 1987) [see Lida supra] In Kline v. Burke

Constr., 260 U.S. 226, 229-32, (1922), the Court held:

      “It is settled that where a federal court has first acquired
      jurisdiction of the subject-matter of a cause, it may enjoin the
      parties from proceeding in a state court of concurrent
      jurisdiction where the effect of the action would be to defeat or
      impair the jurisdiction of the federal court. Where the action is in
      rem the effect is to draw to the federal court the possession or
      control, actual or potential, of the res, and the exercise by
      the state court of jurisdiction over the same res necessarily
      impairs, and may defeat, the jurisdiction of the federal court
      already attached.”

      “It is settled that, when a state court and a court of the United States
      may each take jurisdiction of a matter, the tribunal whose
      jurisdiction first attaches holds it, to the exclusion of the other,
      until duty is fully performed, and the jurisdiction involved is
      exhausted. The rule is not only one of comity, to prevent unseemly
      conflicts between courts whose jurisdiction embraces the same subject
      and persons, but between state courts and those of the United States it
      is something more. It is a principle of right and law, and therefore of
      necessity. It leaves nothing to discretion or mere convenience.” Covell
      v. Heyman, 111 U. S. 176, The rule is not limited to cases where
      property has actually been seized under judicial process before a
      second suit is instituted in another court, but it applies as well where
      suits are brought to enforce liens against specific property, to marshal
      assets, administer trusts, or liquidate insolvent estates, and in all
      suits of a like nature. Merritt v. Steel Barge Co., 24 C. C. A. 530, 79


                                        17
      Fed. 228, 49 U. S. App. 85. The rule is limited to actions which deal
      either actually or potentially with specific property or objects.

      “Where a suit is strictly in personam, in which nothing more than
      a personal judgment is sought, there is no objection to a subsequent
      action in another jurisdiction, either before or after judgment,
      although the same issues are to be tried and determined; and
      this because it neither ousts the jurisdiction of the court in which
      the first suit was brought, nor does it delay or obstruct the exercise of
      that jurisdiction, nor lead to a conflict of authority where each court
      acts in accordance with law. Stanton v. Embrey, 93 U. S. 548.”

      As shown here, IOU seeks in-rem and/or quasi-in rem relief as to the

property, assets and proceeds at issue. “[I]n rem jurisdiction must encompass the

right of the court originally asserting jurisdiction to control and dispose of the

property.” U.S. v. $270,000, 1 F.3d 1146, 1148 (11th Cir. 1993). See also Penn

General Casualty v. Commonwealth, 294 U.S. 189, 195, (1935) (in rem action

requires the court to have possession or control of the property “in order to proceed

with the cause and to grant the relief sought”). In U.S. v. $270,000.00, 1 F.3d 1146,

1148(11th Cir. 1993), the Eleventh Circuit held:

      “Disposition of the property is an integral part of the court’s ability to
      grant the relief sought in the proceedings. Thus, in rem jurisdiction
      must encompass the right of the court originally asserting
      jurisdiction to control and dispose of the property. Penn General, 294
      U.S. at 195 (in rem action requires court to have possession or control
      of the property “in order to proceed with the cause and to grant the
      relief sought”). The United States asserts that the relief was granted
      when the state trial court ordered the evidence suppressed. At that
      time, however, no disposition of the res was ordered. Under Florida

                                         18
      law, “the court acquiring original jurisdiction is competent to
      hear and determine all questions respecting title, possession, and
      control of the property.” Garmire v. Red Lake, 265 So.2d 2, 4
      (Fla.1972) (quoting Adams v. Burns, 172 So. 75, 79 (1936). Once
      jurisdiction is acquired, property in the court’s custody “remain[s]
      there, by operation of law, until it is withdrawn by order of a
      competent court.” Adams, 126 Fla. at 695, 172 So.at 79.

      Here, the Court first acquired and retained jurisdiction after IOU filed and

served this Case, in which the Movants appeared and filed their Counterclaim,

completing jurisdiction over the parties and their property, assets and proceeds.

The State Court cannot now determine any issues as the Loan in relation to the

property, assets and proceeds of Movants, now under the Court’s jurisdiction.

V.    The Court Should enjoin the Defendants from Prosecution of the
      State Court Case per its Jurisdiction over the Property, Assets and
      Proceeds of Defendants per the All Writs and Anti-Injunction Acts.

      A federal court may issue several types of injunctions.
      A.    The All Writs Act justifies the Injunctive Relief.

      An injunction may be brought under the All Writs Act, 28 U.S.C. § 1651(a),

as federal courts “may issue all writs necessary or appropriate in aid of their

respective jurisdictions and agreeable to the usages and principles of law.” See

Med. Assoc. v. Wellpoint, 756 F.3d 1222, 1233 (11th Cir. 2014), holding:

      “Federal courts have long recognized a court's power to effectuate its
      orders. The All Writs Act, 28 U.S.C. 1651(a), provides that "[t]he
      Supreme Court and all courts established by Act of Congress may
      issue all writs necessary or appropriate in aid of their respective

                                        19
jurisdictions and agreeable to the usages and principles of law." A
federal court thus retains the power "to effectuate and prevent the
frustration of orders it has previously issued in its exercise of
jurisdiction otherwise obtained.” United States v. New York Tel. Co.,
434 U.S. 159 (1977), Henson v. Ciba, 261 F.3d 1065, 1068 (11th Cir.
2001) (district court has the authority. . to enjoin a party to litigation
before it from prosecuting an action in contravention of a settlement
agreement over which the court has retained jurisdiction."); Wesch v.
Folsom, 6 F.3d 1470 (11th Cir. 1993) (Act “empowers federal courts
to issue injunctions to protect or effectuate their judgments”).

“Federal courts may invoke the authority conferred by the Act to
enjoin parties from prosecuting separate litigation to protect the
integrity of a judgment entered in a class action and to avoid re-
litigation of issues resolved by a class action. United States v. New
York Tel. Co., 434 U.S. at 172 ("This Court has repeatedly recognized
the power of a federal court to issue such commands under the All
Writs Act as may be necessary or appropriate to effectuate and
prevent the frustration of orders it has previously issued in its
exercise of jurisdiction otherwise obtained."); Klay, 376 F.3d at
1104 ("district court may issue an injunction under the Act to
prevent prosecution of a state court action that had already been
settled under the terms of a federal settlement agreement."); Wesch,
6 F.3d at 1470 ("The district court here based its injunction on the
long recognized power of courts of equity to effectuate their decrees
by injunctions or writs of assistance and thereby avoid re-
litigation of questions once settled between the same parties.")
VMS v. Prudential, 103 F.3d 1317, 1324 (7th Cir. 1996), overruled
on other grounds by Envision Healthcare v. Preferred, 604 F.3d 983
(7th Cir. 2010) ("Other circuits similarly approved a district court's
use of the Act to litigants from frustrating or circumventing its
orders.") White v. NFL, 41 F.3d 402, 409 (8th Cir. 1994) ("While
the Act is not an independent grant of jurisdiction, the ability to
facilitate the present settlement by enjoining related suits of absent
class members in ancillary to jurisdiction over the class action
itself."); In re Y & A Grp. Sec. Litig., 38 F.3d 380, 382-83 (8th
Cir. 1994) ("All Writs Act makes plain that each federal court is sole

                                   20
      arbiter of how to protect its own judgments . . . It is this concept that
      underlies the related rule that the court which issues an injunction is
      the only one with authority to enforce it."); see Henson, 261 F.3d at
      1068 ("[A] district court has authority under the Act to enjoin a
      party to litigation from prosecuting an action in contravention of a
      settlement agreement over which court has retained jurisdiction.").

      Also, a federal court has jurisdiction to enjoin a first-commenced state court

case involving the same res. In United States v. Sid-Mars Restaurant., 644 F.3d

270, 271 (5th Cir. 2011), the Fifth Circuit described the circumstances as follows:

      “Sid-Mar’s Restaurant filed suit in state court demanding
      compensation from the State of Louisiana for commandeering of its
      real property following Hurricane Katrina. While the state litigation
      was pending, the United States initiated condemnation proceedings
      involving part of the same property in the Eastern District of
      Louisiana. To avoid potentially conflicting judgments, the United
      State sought a stay of the state court proceeding. The district court
      entered a stay, and Sid–Mar's appealed.”

      In affirming the federal court’s stay of the prior state court proceedings, the

Fifth Circuit emphasized the importance of preserving the federal court’s ability to

enter a meaningful judgment in a suit of which it had acquired jurisdiction. Id.

      B.     The Anti-Injunction Act justifies Injunctive Relief.

    28 U.S.C. § 2283, the Anti-Injunction Act , provides a federal court “may

not grant an injunction to stay proceedings in a State court except as

expressly authorized by Act of Congress, or 1) where necessary in aid of its

jurisdiction; or 2) to protect or effectuate its judgments.” If one of the three

                                         21
specific exceptions contained in the Anti-Injunction Act permits an injunction,

[then] the All Writs Act grants a federal court the power to issue it. See Burr &

Forman v. Blair, 470 F.3d 1019, 1027-28 (11th Cir. 2006). As the Court held:

      “The Anti–Injunction Act prohibits federal courts from enjoining state
      court actions unless the injunction falls within three exceptions to
      that general prohibition. 28 U.S.C. § 2283; Wesch v. Folsom, 6 F.3d
      1465, 1470 (11th Cir. 1993). One exception allows a district court to
      enjoin a state court action when doing so is “necessary in aid of its
      jurisdiction.” 28 U.S.C. § 2283; Wesch, 6 F.3d at 1470. To fall within
      that exception, the injunction must be necessary “to prevent a state
      court from so interfering with a federal court's consideration or
      disposition of a case as to seriously impair the federal court's
      flexibility and authority to decide that case.” Wesch, 6 F.3d at 1470
      (quoting Atl. Coast Line R.R. v. Brotherhood, 398 U.S. 281 (1970).
      The exception is available to the district court both before and after its
      entry of final judgment. Battle v. Liberty, 877 F.2d 877, 881 (11th
      Cir. 1989).

      Winchester v. Florida Farm Bureau, 427 Fed. Appx. 833, WL

2118714 at *2 (11th Cir. 2011). “Ordinarily a federal court issue an

injunction ‘in aid of its jurisdiction’ in only two circumstances: (1) removal

from state court; or, (2) the state court entertains an in rem action involving

a res over which the district court has been exercising jurisdiction in an in

rem action.” Estate of Brennan v. Church of Scientology, 645 F.3d 1267,

1272 (11th Cir. 2011) Enforcement of prior federal jurisdiction as to a res

before a state court was also acknowledged by the Supreme Court. Vendo

Co. v. Lekto-Vend, 433 U.S. 623, (1977).

                                         22
      Regarding the first exception, federal courts may enjoin state

court proceedings “in aid of its jurisdiction” where: (a) “the district court has

exclusive jurisdiction over the action because it was removed from state

court; or, (b) the state court entertains an in rem action involving a res

over which the district court has been exercising jurisdiction in an in

rem action." In re Bayshore Ford Trucks Sales, 471 F.3d 1233, 1250-51

(11th Cir. 2006). An injunction in the second scenario is an acknowledgment

that when a federal court is the first to acquire subject matter jurisdiction

over an action in rem, "the effect is to draw to the federal court the

possession or control, actual or potential, of the res." Bayshore at 1250-51

citing Kline v. Burke, 260 U.S. 226, 229, (1922). Control over the res is

fundamental to the district court's ability to render judgment in the case; i.e.,

a final decision with respect to the res necessarily affect the rights of all

persons having an interest in the res. [T]he exercise by the state court of

jurisdiction over the same res necessarily impairs, and may defeat the

federal court's control. Id.; see also United States v. $ 270,000, 1 F.3d 1146,

1148 (11th Cir. 1993) ("State court and federal court cannot simultaneously

exercise in rem jurisdiction over the same property."). The converse is also

true. "[W]here the [in rem] jurisdiction of the state court has first attached,



                                          23
the federal court is precluded from exercising its jurisdiction over the same

res to defeat or impair the state court's jurisdiction." Kline, 260 U.S. at 229.

      C.     Both Acts are Applicable in this Case.

      As held in Klay, supra, to obtain an injunction under the All Writs Act, a

party “must simply point to some ongoing proceeding, or some past order or

judgment, the integrity of which is being threatened by someone else’s action or

behavior. As the Eleventh Circuit held: “Regarding pending proceedings, a court

may enjoin almost any conduct which, if left unchecked, would have…the

practical effect of diminishing the Court’s power to bring the litigation to a

natural conclusion.” Klay at 1102 Here, Court first obtained in-rem and/or quasi-in

rem jurisdiction over the parties and subject matter of this case, first served,

requiring this relief. Winchester v. Fla. Farm, 427 Fed. Appx. 833, 837-38 (11th

Cir. 2011) [upheld injunction enjoining state court cases seeking interpretation or

enforcement of federal court order and settlement documents incorporated in

the order] Bayshore v. Ford, 471 F.3d 1233, 1251, (11th Cir. 2006) [upheld

district court injunction barring state court plaintiffs from pursuing claims

substantially similar to claims settled by final judgment in a federal antitrust class

action lawsuit]. Again, the Eleventh Circuit often enforces injunctions under the

All Writs Act, in cases where the federal suit was filed and served first. Collegiate


                                           24
v. Am. Cas. Co. of Reading, 713 F.3d 71, 78-81] [Plaintiff filed federal court

declaratory judgment action as to insurance coverage: federal court properly

enjoined    defendant    insurers    from    proceeding     with   insurance   coverage

determination in California district court, per the first filed rule.]

                                       CONCLUSION

      Jurisdiction vested in the Court, which should adjudicate this matter under

the valid forum clauses in the Instruments. IOU respectfully requests that (a) the

Motion [Doc 8] be denied (b) Defendants be enjoined from prosecuting the State

Court case under the Acts and (c) all other just and proper relief.

                        CERTIFICATE OF COMPLIANCE

      Per L.R. 5.1(C), I certify this document was prepared per L.R. 5.1(B) in

Times Roman 14-point typeface.

                              CERTIFICATE OF SERVICE

      I certify a precise copy of this document was filed ECF on the below date

sending notice to counsel of record.




                                            25
Respectfully submitted this 14th day of July 2020.

      By:   /s/Paul G. Wersant
            Paul G. Wersant
            Georgia Bar No. 748341
            3245 Peachtree Parkway, Suite D-245
            Suwanee, Georgia 30024
            Telephone: (678) 894-5876
            Email: pwersant@gmail.com
            Attorney for Plaintiff
            File No. 148756




                            26
